Citation Nr: 1825418	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for impotence.

2.  Entitlement to a compensable disability rating for tinea cruris.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1966 to November 1970, including service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the RO that, in pertinent part, denied compensable disability ratings for impotence and for tinea cruris.  The Veteran timely appealed.

The Board acknowledges that the issue of entitlement to a disability rating in excess of 10 percent for diabetic colonopathy has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of a compensable disability rating for tinea cruris is addressed in the REMAND portion of the decision below, and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's impotence does not result in any deformity of the penis.

CONCLUSION OF LAW

The criteria for a compensable rating for impotence are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim on appeal.


Analysis

The Veteran's impotence is assigned a 0 percent (noncompensable) rating under Diagnostic Code 7522.  38 C.F.R. § 4.115b.  

Pursuant to Diagnostic Code 7522, a 20 percent disability rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

VA records show that the Veteran underwent a radical prostatectomy in August 2000, and that he has had erectile dysfunction since then.  The report of a June 2012 VA examination shows that the Veteran had erectile dysfunction prior to the diagnosis of prostate cancer, and indicates that both diabetes mellitus and the prostatectomy in 2000 were the likely etiology of the Veteran's erectile dysfunction.  More recent VA records show that clinical evaluation of the Veteran's genitalia in June 2014 revealed a hidden penis, normal male, and testes bilateral descended and nontender.  The Board interprets the term "hidden" to mean concealed as defined as a small penis concealed beneath suprapubic fat pad, the skin of the scrotum, perineum, abdomen or thigh that may be contential or iatropic as a result of circumcision.  Dorland's Illustrated Medical Dictionary, 1394 (30th ed. 2003).  The notation does not suggest a deformity.  

Here, throughout the rating period, the evidence reflects that the Veteran had impotence, and that he received special monthly compensation for loss of use of a creative organ.  He did not contend that he has a deformity.  In this case, the Veteran's impotence is noncompensable under Diagnostic Code 7522 because there is no deformity of the penis shown.

Although the Veteran indicated that the last examination report in June 2012 no longer was probative as to current severity of his disability, the Board finds that the passage of time alone does not require VA re-examination.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  In this regard, the medical evidence received since the prior examination revealed no changes.

The preponderance of the evidence, therefore, is against the assignment of a compensable rating for impotence under Diagnostic Code 7522.  


ORDER

A compensable disability rating for impotence is denied.


REMAND

In evaluating the Veteran's request for a higher disability rating, the Board has reviewed the medical evidence of record.

The Veteran contends that his service-connected tinea cruris is more severe than currently rated and warrants a higher disability rating.  
   
In this case, the Veteran last was afforded a VA examination to evaluate the severity of his service-connected tinea cruris in October 2012.  Records show that the tinea cruris in the groin area required constant topical anti-fungal medication for treatment, due to the Veteran's wearing pads for incontinence following the prostatectomy.  The October 2012 examiner estimated that the Veteran's tinea cruris affected less than five percent of total body area, and none of the exposed area; and described the skin condition and location as scrotum, erythematous skin extending to groin creases bilaterally, and consistent with fungal infection.

Since then, the Veteran has described a worsening of the disability.  In October 2014, he reported that at least five percent, but less than 20 percent, of his entire body was affected.

Under these circumstances, VA cannot rate the service-connected tinea cruris without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from August 2016 forward; and associate them with the Veteran's claims file. 

2.  Afford the Veteran a VA examination for evaluation of the service-connected tinea cruris.  The entire claims file, to include this REMAND, must be available to the examiner. 

All appropriate tests and studies should be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary for the disability in this case, he or she should clearly explain why that is so.

The examiner should specify all parts of the body affected, and provide estimates of the percentages of the entire body and exposed areas affected.  The examiner should specify whether the tinea cruris has required systemic therapy (and if so, its duration and frequency).  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


